585 F.3d 726 (2009)
UNITED STATES of America, Appellee,
v.
Bernard B. KERIK, Defendant-Appellant.
No. 09-4400-cr.
United States Court of Appeals, Second Circuit.
October 28, 2009.
Elliot Jacobson, Esq., U.S. Attorney's Office, SDNY, White Plains, NY, for Appellee.
*727 Barry Herman Berke, Esq., Kramer, Levin, Naftalis & Frankel, LLP, New York, NY, for Defendant-Appellant.
Present: ROGER J. MINER, JOHN M. WALKER, JR. and REENA RAGGI, Circuit Judges.
Appellant Bernard B. Kerik moves for relief from the revocation of bail pending trial and for an order of release. Upon due consideration following oral argument, it is hereby ORDERED that the motion is DENIED for the reasons stated in open court. To the extent the parties have moved to seal material submitted in connection with this motion, they are directed to resubmit their application by Friday, October 30, 2009, indicating proposed redactions in the record by highlighting or crossing out text to be sealed, so that the court can easily compare the original materials with the proposed redactions.